
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 2489
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 28, 2009
			Received
		
		
			December 24, 2009
			Read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To authorize a national cooperative
		  geospatial imagery program through the United States Geological Survey to
		  promote use of remote sensing data.
	
	
		1.Short titleThis Act may be cited as the
			 National Land Remote Sensing Outreach
			 Act.
		2.DefinitionsIn this Act:
			(1)ProgramThe term Program means the
			 National Land Remote Sensing Outreach Program established in section 3.
			(2)Educational institutionThe term educational
			 institution means any public or private elementary or secondary school,
			 or any institution of vocational, professional, or higher education (including
			 a junior college or teachers’ college).
			(3)Geospatial imageryThe term geospatial
			 imagery—
				(A)means satellite land remote sensing image
			 data registered to map or other spatial coordinates derived from features on
			 the ground; and
				(B)includes a wide range of graphical products
			 that convey information about natural phenomena and human activities occurring
			 on Earth’s surface.
				(4)Image dataThe term image data means
			 the raw, unprocessed form of data captured from a sensing instrument.
			(5)Land remote sensingThe term land remote sensing
			 means image data of land, coastal areas, or islands and reefs acquired from
			 above the surface of the Earth by instruments on satellite platforms.
			(6)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(7)StateThe term State means—
				(A)each of the several States of the United
			 States;
				(B)the District of Columbia;
				(C)the Commonwealth of Puerto Rico;
				(D)Guam;
				(E)American Samoa;
				(F)the Commonwealth of the Northern Mariana
			 Islands; and
				(G)the United States Virgin Islands.
				(8)Indian tribeThe term Indian tribe has
			 the same meaning given that term in section 4(e) of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)).
			3.National Land Remote Sensing Outreach
			 Program
			(a)In generalThe Secretary shall establish and maintain
			 a national land remote sensing outreach program within the U.S. Geological
			 Survey to advance the availability, timely distribution, and widespread use of
			 geospatial imagery for education, research, assessment, and monitoring purposes
			 in each State and the lands of an Indian tribe.
			(b)PurposesThe purposes of the program are—
				(1)to increase accessibility to, and expand
			 the use of, remote sensing data in a standard, easy-to-use format by Federal,
			 State, local, and tribal governments, communities, educational institutions,
			 and the commercial sector; and
				(2)to assist each participating State and
			 Indian tribe in establishing the cooperative infrastructure necessary to
			 increase access to geospatial imagery for research and educational
			 purposes.
				(c)Activities
				(1)National Land Remote Sensing Outreach
			 ProgramThe Secretary
			 shall—
					(A)support geospatial imagery sharing, applied
			 research, and educational programs of each participating State and Indian
			 tribe;
					(B)identify new geospatial imagery needs and
			 infrastructure;
					(C)share and cooperate in the development of
			 geospatial imagery applications, education, and training infrastructure in each
			 participating State and the lands of an Indian tribe;
					(D)cooperate with participating States and
			 Indian tribes to encourage the expansion of geospatial imagery mapping courses
			 taught at appropriate educational institutions;
					(E)encourage expansion of geospatial imagery
			 research at appropriate educational institutions;
					(F)encourage expansion of the knowledge and
			 use of geospatial imagery products in the workforce through outreach programs,
			 workshops, and other training opportunities;
					(G)encourage participating States and Indian
			 tribes to build partnerships with local governments to identify unique research
			 and development needs and geospatial imagery application pilot programs;
					(H)promote cooperation and sharing of
			 expertise regarding geospatial imagery applications among participating States
			 and Indian tribes; and
					(I)provide a mechanism to enable the States
			 and Indian tribes to transfer geospatial imagery and applications to the U.S.
			 Geological Survey as appropriate.
					(2)Grants
					(A)In generalThe Secretary is authorized to provide
			 grants to qualified educational institutions, or to State, local, and tribal
			 governments, or to consortia of these entities, on a competitive basis
			 to—
						(i)advance the interest of the Federal
			 Government in promoting the use of imagery by educational institutions, States,
			 localities, and Indian tribes; and
						(ii)achieve the purposes of the Program
			 described in section 3(b).
						(B)Matching Funds
						(i)In generalThe Federal share of the cost of each
			 program for which a grant is made under this Act may not exceed 75 percent of
			 the total cost of the program.
						(ii)Non-federal contributionIn providing the non-Federal contribution
			 required under this paragraph, a grantee—
							(I)shall provide for such share through a
			 payment in cash or in kind, fairly evaluated, including facilities, equipment,
			 technology, or services; and
							(II)may provide for such share through State
			 sources or local sources, including private funds or donated services.
							(iii)WaiverThe Secretary may waive the requirements of
			 subparagraph (B), in whole or in part, with respect to any program if the
			 Secretary determines that the grantee has made a good faith effort to obtain
			 the non-Federal contribution at the local level but is unable to do so.
						(3)Federal partner advisory committee
					(A)In generalThe Secretary shall establish and maintain
			 a committee to advise the Director of the U.S. Geological Survey regarding the
			 Program.
					(B)Membership and appointmentThe advisory committee under subparagraph
			 (A) shall be chaired by the U.S. Geological Survey and composed of such
			 representatives of Federal and State agencies, tribal governments, and
			 educational institutions as the Secretary may designate.
					4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary $10,000,000 to carry out this
			 Act for each of fiscal years 2010 through 2019.
		5.Sunset dateThis Act is repealed on the date that is 10
			 years after the date of the enactment of this Act.
		
	
		
			Passed the House of
			 Representatives October 27, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
